Case: 20-30461     Document: 00515766743          Page: 1     Date Filed: 03/04/2021

                               REVISED March 4, 2021



              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   March 3, 2021
                                   No. 20-30461                   Lyle W. Cayce
                                                                       Clerk

   Atakapa Indian de Creole Nation,

                                                             Plaintiff—Appellant,

                                       versus

   John Bel Edwards, Governor; Sharon Weston Broome,
   Mayor; Melinda Mitchell, Mayor; Murphy J. Paul, Jr., Baton
   Rouge Police Chief; LaToya Cantrell, Mayor; et al,

                                                          Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                             USDC No. 3:19-CV-28


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Plaintiff sued more than 150 defendants alleging civil rights violations,
   fraud, and trademark infringement, among other claims. The district court




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30461      Document: 00515766743          Page: 2     Date Filed: 03/04/2021




                                    No. 20-30461


   dismissed the complaint for lack of jurisdiction because the claims were
   frivolous. The district court also denied leave to amend the complaint.
          The plaintiff named in the complaint is said to be the Atakapa Indian
   de Creole Nation. Its attorney is Edward Moses, Jr., who styles himself as
   “Christian Emperor de Orleans,” “His Majesty,” and the “Trust
   Protector” of the Nation. As we remarked in a similarly implausible suit,
   Moses appears to be the suit’s “real plaintiff.” See Atakapa Indian de Creole
   Nation v. Louisiana, 943 F.3d 1004, 1006 (5th Cir. 2019).
          In 2018, Moses filed a lawsuit in the United States District Court for
   the Western District of Louisiana. The district court dismissed that lawsuit
   on the basis of sovereign immunity. We affirmed on the basis that the district
   court lacked jurisdiction because the claims were frivolous. Id. at 1007.
          As the magistrate judge explained when recommending dismissal of
   this lawsuit, Plaintiff’s claims here are similar to those he alleged in 2018.
   Plaintiff invokes myriad federal laws and treaties yet makes no coherent
   argument as to why he is entitled to relief under any of them. The defendants
   include corporations and local, national and international leaders, among
   others, but Plaintiff does not explain their connection to the allegations. For
   the reasons we explained in Atakapa Indian de Creole Nation, we hold that the
   district court properly dismissed this lawsuit for lack of jurisdiction because
   the claims were frivolous. See id.
          The district court also denied leave to amend the complaint.
   Although the district court did not explain its reasons, we can affirm that
   denial “if the futility of amendment is readily apparent and the record reflects
   ample and obvious grounds for denying leave to amend.” Heinze v. Tesco
   Corp., 971 F.3d 475, 485 (5th Cir. 2020). We hold that the futility of any
   amendment here was readily apparent and justified by the record.
          AFFIRMED.




                                          2